Exhibit 10.19

GUARANTY AGREEMENT

This Guaranty Agreement (as may be amended, restated, or otherwise modified from
time to time, this “Guaranty Agreement”), is executed and delivered by the
undersigned Guarantor in favor of and FAUNUS GROUP INTERNATIONAL, INC., a
Delaware corporation (“FGI”), effective as of June 30, 2015 as provided
hereinbelow:

Definitions:

The following terms shall have the following meanings where used in this
Guaranty Agreement:

“Client” means Mad Catz Europe Limited, and its successors and assigns,
including without limitation as debtor or debtor-in-possession in any bankruptcy
proceedings.

“Guaranteed Obligations” means all indebtedness and obligations now or hereafter
owing by Client to FGI, whether or not evidenced by any note, or other
instrument or document, whether arising from or in connection with a loan,
extension of credit, issuance of a letter of credit, acceptance, guaranty,
indemnification, or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, costs, fees,
expenses, including costs, fees and expenses of attorneys employed or engaged by
FGI in connection with any of the foregoing, filing fees, and any other sums
chargeable to Client under this Guaranty Agreement or any of the other Finance
Documents. Without limiting the foregoing, “Guaranteed Obligations” includes all
Secured Obligations and also includes any of the foregoing arising during any
bankruptcy proceedings of Client and any interest or costs, fees expenses that,
but for the existence of any such bankruptcy proceedings, would arise or accrue
under the Finance Documents.

“Guarantor” means Mad Catz Interactive Asia Limited and its successors and
assigns.

“MFA” means the certain Master Facilities Agreement (England and Wales) between
FGI and Client of even date herewith, as such agreement has been and hereafter
may be renewed, amended, restated, or otherwise modified from time to time.

Terms defined in the MFA, wherever used herein, unless otherwise defined herein,
shall have the same meanings in this Guaranty Agreement as are set forth in the
MFA or the Composite Guarantee and Debenture of even date herewith from Client
and certain of its affiliates in favor of FGI, and each of such definitions is
incorporated herein by reference. Guarantor expressly acknowledges that it has
read and is familiar with all such incorporated definitions and agrees that they
shall have the same effect and enforceability in this Guaranty Agreement as
though set forth herein at length.

Recitals:

Concurrently herewith, Client and FGI have executed and entered into the MFA.
This Guaranty Agreement is required by the MFA, and Guarantor’s execution and
delivery hereof is a condition (among other conditions) to FGI’s agreement to
extend a receivables purchase and inventory facilities to Client on the terms
and conditions set forth therein. Guarantor has determined that (a) it will
directly and indirectly benefit from the availability of extensions of credit to
Client under the MFA and from the other transactions evidenced by and
contemplated in the Finance Documents, (b) it will benefit, directly and
indirectly, from executing and delivering this Guaranty Agreement, (c) it is in
Guarantor’s best interest, and within its organizational purpose, to execute and
deliver and, if called upon to do so, to perform its obligations under this
Guaranty Agreement, and (d) execution and delivery of this Guaranty Agreement

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 1   



--------------------------------------------------------------------------------

and the other Finance Documents to which Guarantor is a party is necessary or
convenient to the conduct, promotion, and attainment of the business of
Guarantor.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Guarantor hereby agrees as follows:

1. Guaranty of Guaranteed Obligations.  As an inducement to FGI to extend credit
and other financial accommodations to Client under the MFA, Guarantor, for value
received, does hereby unconditionally, irrevocably, and absolutely guarantee to
FGI the prompt and full payment and performance of the Guaranteed Obligations
when due, whether at stated maturity, by acceleration or otherwise. This
Guaranty Agreement is and shall be an absolute, unconditional, irrevocable, and
continuing unlimited guaranty of payment, and not solely of collection.
Notwithstanding anything in this Agreement to the contrary, the amount of the
Guaranteed Obligations shall be limited to a maximum aggregate amount equal to
the largest amount that would not render this Guaranty subject to avoidance as a
fraudulent transfer or conveyance under any Applicable Laws, after giving effect
to all other liabilities of Guarantor, contingent or otherwise, that are
relevant under such laws, and after giving effect to the value, as assets (as
determined under the applicable provisions of such laws) of any rights of
Guarantor to contribution, indemnity, and/or subrogation from Client or any
other Person.

2. Representations and Warranties.  Guarantor hereby represents and warrants to
FGI as follows: Guarantor has operations that are dependent on the Client and
the Client’s business and will receive a direct and indirect material benefit
from the transactions evidenced by and contemplated in the MFA and the other
Finance Documents. This Guaranty Agreement is given by Guarantor in furtherance
of the direct and indirect business interests, and is necessary to the conduct,
promotion, and attainment of the businesses of Client. The value of the
consideration received and to be received by Guarantor is reasonably worth at
least as much as the liability and obligation of Guarantor hereunder. Guarantor
is currently informed of the financial condition of Client and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guaranteed Obligations. Guarantor has read and understands
the terms and conditions of the Finance Documents. Guarantor is familiar with,
and has had an opportunity to review the books and records regarding, the
financial condition of Client and is familiar with the value of any and all
property intended to be security for the payment of all or any part of the
Guaranteed Obligations; provided, that Guarantor is not relying on such
financial condition or the existence or value of any such security as an
inducement to enter into this Guaranty Agreement. Guarantor has adequate means
to obtain, on a continuing basis, information concerning the financial condition
of Client. Guarantor has not been induced to enter into this Guaranty Agreement
on the basis of a contemplation, belief, understanding, or agreement that any
Person other than Client or Guarantor will be liable to pay the Guaranteed
Obligations. FGI has not made any representation, warranty, or statement to
Guarantor in order to induce Guarantor to execute this Guaranty Agreement.

3. Covenants.  Guarantor shall (a) promptly notify FGI of any legal action
against Guarantor or its property that would be treated as a contingent
liability of Guarantor under GAAP and is in an amount in excess of $500,000 or
which could have or cause a Material Adverse Effect, (b) preserve and maintain
its existence, good standing and authority to transact business in the state of
its organization, and also in all other jurisdictions where necessary for the
proper conduct of its business except where the failure to qualify could not
reasonably be expected to materially and adversely affect Guarantor or its
business, and maintain all of its properties, rights, privileges and franchises
necessary or desirable in the normal conduct of its business, (c) keep and
maintain adequate insurance by insurers reasonably acceptable to FGI with
respect to its business and properties, (d) file all tax reports and returns
required to be filed by it in the manner and at the times required by applicable
law or regulation (collectively, “Applicable Law”), and shall pay all federal,
state and local taxes and charges imposed upon Guarantor

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 2   



--------------------------------------------------------------------------------

when due, other than taxes, fees or charges the amount or validity of which are
currently being contested by Guarantor in good faith by appropriate proceedings
and with respect to which reserves in accordance with GAAP have been provided on
the books of Guarantor, (e) conduct its business in material compliance with
Applicable Laws, and (f) furnish promptly to FGI upon request such information
and statements as FGI shall request from time to time regarding Guarantor’s
business affairs, financial condition and results of its operations. Guarantor
shall not (a) change its mailing address, chief executive office, principal
place of business or place where such records are maintained, or state of
organization, or change the location of any of its Collateral without providing
FGI at least 30 days prior, written notice thereof, (b) discontinue, or make any
material change in, its business as currently established, or enter any new or
different line of business not related to Guarantor’s existing line of business,
or (c) dissolve or liquidate or become a party to any merger or consolidation
with any Person.

4. Obligations Not Impaired.  Guarantor agrees that its obligations under this
Guaranty Agreement shall not be released, diminished, impaired, reduced, or
affected by the occurrence of any one or more of the following events: (a) lack
of organizational authority of Client; (b) any receivership, insolvency,
bankruptcy, or other proceedings affecting Client or their property; (c) partial
or total release or discharge of Client or any other Person from the performance
of any obligation contained in any instrument or agreement evidencing,
governing, or securing all or any part of the Guaranteed Obligations, whether
occurring pursuant to any Applicable Law or otherwise; (d) any change in the
time, manner, or place of payment of, or in any other term of, or any increase
or decrease in the amount of, all the Guaranteed Obligations, or any portion
thereof, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, any of the Finance Documents; (e) the taking
or accepting of any collateral security for all or any part of the Guaranteed
Obligations, this Guaranty Agreement, or any other guaranty; (f) the taking or
accepting of any other guaranty for all or any part of the Guaranteed
Obligations; (g) any failure to acquire, perfect, or continue any security
interest or lien on Collateral securing all or any part of the Guaranteed
Obligations or on any property securing this Guaranty Agreement; (h) any
exchange, release, or subordination of any security interest or lien on any
Collateral, or any release, amendment, waiver, or subordination of any term of
any guaranty of the Guaranteed Obligations or any other impairment of any
collateral security or guaranty now or hereafter securing all or any part of the
Guaranteed Obligations; (i) any failure to dispose of any collateral security at
any time securing all or any part of the Guaranteed Obligations or this Guaranty
Agreement in a commercially reasonable manner or as otherwise may be required by
any Applicable Law; (j) any merger, reorganization, consolidation, or
dissolution of Client or any other Person at any time liable for any of the
Obligations, any sale, lease, or transfer of any or all of the assets of Client
or any other Person at any time liable for any of the Obligations, or any change
in name, business, organization, location, composition, structure, or
organization of Client or any other Person at any time liable for any of the
Obligations; (k) any change of control or any other change in the capitalization
or Equity Interest ownership of Client or any other Person at any time liable
for any of the Obligations; (l) any invalidity or unenforceability of or defect
or deficiency in any of the Finance Documents; (m) avoidance or subordination of
the Guaranteed Obligations, or any portion thereof, (n) the unenforceability of
all or any part of the Guaranteed Obligations against Client because any
interest contracted for, charged, or received in respect of the Guaranteed
Obligations exceeds the amount permitted by any Applicable Law; (o) any waiver,
consent, extension, forbearance, or granting of any indulgence by FGI with
respect to the Guaranteed Obligations or any provision of any of the Finance
Documents; (p) any delay in or lack of enforcement of any remedies under the
Finance Documents; (q) the act of creating all or any part of the Guaranteed
Obligations is ultra vires, or the officers or other representatives creating
all or any part of the Guaranteed Obligations acted in excess of their
authority; (r) any election of remedies by FGI; (s) any of the Finance Documents
were forged; (t) the election by FGI in any proceeding under the Bankruptcy Code
of the application of Section 1111(b)(2) thereof; (u) any borrowing or grant of
a security interest by Client as debtor-in-possession, under Section 364 of the
Bankruptcy Code; (v) any use by Client (whether with the consent of FGI or
otherwise) of cash collateral during the pendency of any bankruptcy proceeding;

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 3   



--------------------------------------------------------------------------------

(w) the making of post-petition loans or any other provision for the extension
of post-petition credit to Client as debtor-in-possession in any bankruptcy
proceedings; (x) the disallowance in bankruptcy of all or any portion of the
claims of FGI for payment of any of the Guaranteed Obligations; or (y) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense available to Client or Guarantor (other than that the Guaranteed
Obligations shall have been indefeasibly paid and performed in full).

5. Consent and Waiver.

(a) Guarantor hereby waives: (i) notice of acceptance of this Guaranty
Agreement; (ii) notice of any extensions of credit or financial accommodations
or the creation or existence of any Guaranteed Obligations; (iii) notice of the
amount of the Guaranteed Obligations; (iv) notice of any adverse change in the
financial condition of Client or any other Person or of any other fact that
might increase or otherwise change Guarantor’s risk with respect to the
Guaranteed Obligations, Client or any other Person under or in connection with
this Guaranty Agreement; (v) notice of presentment for payment, demand, protest
and notice thereof, notice of intent to accelerate, notice of acceleration,
notice of dishonor, diligence or promptness in enforcement, and indulgences of
every kind as to any promissory notes or other instruments; (vi) notice of any
of the events or circumstances enumerated in Section 4, and all other notices
and demands to which Guarantor might otherwise be entitled (except if such
notice is specifically required to be given to Guarantor hereunder or under any
other Finance Documents); (vii) any requirement that FGI protect, secure,
perfect, or insure its security interest and liens on any Collateral or other
property as security for the Guaranteed Obligations or exhaust any right or take
any action against FGI or any other Person or any Collateral or any other
property subject to a security interest or lien; (viii) the benefit of any
statute of limitation applicable to enforcement of the Guaranteed Obligations,
or any portion thereof, or any security interests or liens in the Collateral or
other property as security for the Guaranteed Obligations or this Guaranty
Agreement; (ix) all rights by which Guarantor might be entitled to require suit
on an accrued right of action in respect of any of the Guaranteed Obligations or
require suit against Client or any other Person; or (x) any other defense of
Client or any other Person (other than that the Guaranteed Obligations shall
have been indefeasibly paid and performed in full, or in part, to the extent of
any such partial payment or performance).

(b) Guarantor hereby waives and agrees not to assert against FGI, to the extent
allowed by any Applicable Law: (i) any defense, setoff, counterclaim, or claim
of any kind or nature available to Client or any other Person against FGI
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security interest or lien in the Collateral or any other property as security
for the Guaranteed Obligations; or (ii) any right or defense arising by reason
of any claim or defense based upon an election of remedies by FGI under any
Applicable Law.

(c) FGI shall have the right to seek recourse against Guarantor to the fullest
extent provided for herein, and no election by FGI to proceed in one form of
action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of FGI’s right to proceed in any other form of action or
proceeding or against other parties unless FGI has expressly waived such right
in writing. Without limiting the foregoing, no action or proceeding by FGI under
any document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of Guarantor under this Guaranty Agreement except to the
extent that FGI finally and unconditionally shall have realized indefeasible
payment in full of the Guaranteed Obligations.

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 4   



--------------------------------------------------------------------------------

(d) Guarantor waives, and agrees that its liability hereunder shall not be
affected by, any neglect, delay, omission, failure, or refusal of FGI to
(i) exercise or properly or diligently exercise any right or remedy with respect
to any or all of the Guaranteed Obligations or the collection thereof or any
security interests or liens or other security for or Guaranty of the Guaranteed
Obligations, or any portion thereof, (ii) take or prosecute, or properly or
diligently take or prosecute, any action for the collection of any or all of the
Guaranteed Obligations against Client, Guarantor or any other Person in respect
of any or all of the Guaranteed Obligations, (iii) foreclose or prosecute, or
properly or diligently foreclose or prosecute, any action in connection with any
agreement, document or instrument or arrangement evidencing, securing, or
otherwise affecting all or any part of the Guaranteed Obligations, or
(iv) mitigate damages or take any other action to reduce, collect, or enforce
the Guaranteed Obligations;

(e) FGI may at any time, without the consent of or notice to Guarantor, without
incurring responsibility to Guarantor and without impairing, releasing,
reducing, or affecting the obligations of Guarantor hereunder: (i) change the
manner, place, or terms of payment of all or any part of the Guaranteed
Obligations, or renew, extend, modify, rearrange, refinance, refund, increase or
alter all or any part of the Guaranteed Obligations; (ii) sell, exchange,
release, surrender, subordinate, realize upon, or otherwise deal with in any
manner and in any order any Collateral and any security interest or lien
securing all or any part of the Guaranteed Obligations or this Guaranty
Agreement or setoff against all or any part of the Guaranteed Obligations;
(iii) neglect, delay, omit, fail, or refuse to take or prosecute any action for
the collection of all or any part of the Guaranteed Obligations or this Guaranty
Agreement or to take or prosecute any action in connection with any of the
Finance Documents; (iv) exercise or refrain from exercising any rights against
Client or other Person, or otherwise act or refrain from acting; (v) settle or
compromise all or any part of the Guaranteed Obligations and subordinate the
payment of all or any part of the Guaranteed Obligations to the payment of any
indebtedness, liabilities, or obligations which may be due or become due to FGI;
(vi) release all or any one or more parties to any one or more of the Finance
Documents or grant forbearance or other indulgences to Client or any other
Person in respect thereof; (vii) amend or modify in any manner and at any time
(or from time to time) any of the Finance Documents; or (viii) partially or
fully release or substitute Guarantor, or enforce, exchange, release, or waive
any security for the Guaranteed Obligations, or any portion thereof; (ix) bring
suit against any and all Persons liable or obligated in respect of the
Guaranteed Obligations, collectively together, jointly and severally or
separately, and apply any amounts obtained by FGI in such manner as FGI may
elect, subject to the Finance Documents; and (x) apply to the Guaranteed
Obligations any sums paid to FGI by Client, Guarantor or any other Person as
provided by the Finance Documents.

(f) Should FGI seek to enforce this Guaranty Agreement by action in any court or
otherwise, Guarantor waives any requirement, substantive or procedural, that
(i) rights or remedies be enforced first against Client or any other Person
liable for all or any part of the Guaranteed Obligations, including, without
limitation, that a judgment first be rendered against Client or any such Person,
or that Client or any such Person should be joined in such cause or
(ii) enforcement shall first be made against any Collateral or other property
which shall ever have been given to secure all or any part of the Guaranteed
Obligations or this Guaranty Agreement.

(g) Guarantor’s obligations under this Guaranty Agreement shall not be impaired
by any action, if any, which results in the denial or impairment of any right to
seek a deficiency against Client.

(h) Guarantor agrees that it has the sole responsibility for keeping itself
informed of the financial condition of Client and of all other circumstances
bearing upon the risk of

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 5   



--------------------------------------------------------------------------------

nonpayment of the Guaranteed Obligations or any part thereof, and that FGI shall
not have any obligation or duty to advise Guarantor of information known to it
regarding such condition or any such circumstance.

(i) Guarantor consents and agrees that FGI shall not have any obligation to
marshal assets securing the Guaranteed Obligations in favor of Guarantor.

(j) FGI may, at any time and from time to time in its discretion (subject to the
MFA) and with or without valuable consideration, allow substitution or
withdrawal of Collateral or other security and release Collateral or other
security without impairing or diminishing the indebtedness, liabilities, or
obligations of Guarantor under this Guaranty Agreement.

(k) Any determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guaranteed
Obligations shall be conclusive and binding on Guarantor irrespective of whether
Guarantor was a party to the suit or action in which such determination was
made.

6. Default.  Upon the occurrence and during the continuation of an Event of
Default, Guarantor agrees to pay to FGI at its office located in New York, New
York, or at such other place as FGI may specify to Guarantor in writing, on
demand by FGI and without further notice of dishonor and without notice of any
kind to Client, Guarantor, or any other Person, the full unpaid amount of the
Guaranteed Obligations, in immediately available funds, or such lesser amount,
if any, as may then be due and payable and demanded by FGI from time to time. If
acceleration of the time for payment of any amount payable by Client under or
with respect to any of the Guaranteed Obligations is stayed or otherwise delayed
upon the insolvency, bankruptcy, or reorganization of Client, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Obligations
shall nonetheless be payable by Guarantor hereunder promptly on demand by FGI,
and Guarantor, expressly and unconditionally agrees to make such payment to FGI
in full.

7. No Waiver.  No failure on the part of FGI to exercise, and no forbearance,
delay or omission by FGI in exercising, any right or remedy hereunder shall
impair such right or remedy or operate or be construed as a waiver thereof or
any acquiescence therein, nor shall any single or partial exercise of any right
or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.

8. Notice of Sale.  In the event that Guarantor is entitled to receive any
notice under the UCC, as it exists in the state governing any such notice, of
the sale or other disposition of any Collateral or other property securing all
or any part of the Guaranteed Obligations or this Guaranty Agreement, it is
agreed that at least ten (10) days notice to Guarantor of the time and place of
any public sale, or the time after which any private sale or other disposition
may be made of any such Collateral or other property, shall be deemed to be
reasonable notice in conformity with such requirements.

9. Payment by Guarantor.  Whenever Guarantor pays any sum which is or may become
due under this Guaranty Agreement, written notice must be delivered to FGI
contemporaneously with such payment.

10. Binding Effect.  This Guaranty Agreement is for the benefit of FGI and its
successors and assigns, and in the event of an assignment by FGI, or FGI’s
successors or assigns, of the Guaranteed Obligations, or any part thereof, the
rights and benefits hereunder, to the extent applicable to the indebtedness,
liabilities, and obligations so assigned, shall be deemed transferred with such
indebtedness,

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 6   



--------------------------------------------------------------------------------

liabilities, and obligations without necessity of further express action. This
Guaranty Agreement is binding upon Guarantor and its successors and assigns.

11. Subordination of Indebtedness and Liens.  The payment of any and all
principal of and interest on all indebtedness of Client to the Guarantor,
whether direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, now or hereafter existing, due or to become due
to Guarantor under any and all circumstances, including, without limitation, any
rights of subrogation of Guarantor in respect of any payment by Guarantor under
this Guaranty Agreement (herein called the “Subordinated Debt”), shall in all
respects be subordinate and junior in right of payment and enforcement to the
prior payment and enforcement in full of the Guaranteed Obligations as provided
in this Section. Except to the extent, if any, as may be expressly permitted by
the MFA, no payment shall be made on or with respect to the Subordinated Debt
unless and until the Guaranteed Obligations shall have been paid and performed
in full. In the event that Guarantor shall receive any payment on account of the
Subordinated Debt in violation of this Section, Guarantor will hold, or cause to
be held (as the case may be), any amount so received in trust for the benefit of
FGI and will forthwith deliver, or cause to be delivered (as the case may be),
such payment to FGI, in the form received, to be applied to the Guaranteed
Obligations. All security interests and liens, if any, at any time securing
payment of all or any part of the Subordinated Debt (herein called the
“Subordinated Liens”) shall be and remain inferior and subordinate to the
security interests and liens securing payment of all or any part of the
Guaranteed Obligations, regardless of whether such Subordinated Liens presently
exist or are hereafter created or when such Subordinated Liens were created,
perfected, filed, or recorded (provided that the foregoing shall not be
interpreted or deemed to allow the existence of any security interests or liens
that are prohibited by the Finance Documents). Guarantor shall not exercise or
enforce any creditors’ rights or remedies that it may have against Client, or
foreclose, repossess, sequester, or otherwise institute any action or proceeding
(whether judicial or otherwise, including, without limitation, the commencement
of, or joinder in, any bankruptcy, insolvency, reorganization, liquidation,
receivership, or other debtor relief law) to enforce the Subordinated Debt or
any Subordinated Lien on any assets of Client unless and until the Guaranteed
Obligations shall have been paid and performed in full. The terms and provisions
of this Section are given by Guarantor as additional rights and benefits to any
and all other subordination agreements heretofore, concurrently herewith, or
hereafter executed by Guarantor to or in favor of FGI, and nothing in this
Guaranty Agreement shall be deemed to in any way negate or replace any other
such previous, concurrent, or subsequent subordination agreements.

12. Right of Setoff.  Guarantor hereby grants to FGI a right of setoff against
any Guaranteed Obligations then due and payable upon any and all monies,
securities, or other property of Guarantor, and the proceeds therefrom, now or
hereafter held or received by or in transit to FGI from or for the account of
Guarantor, whether for safekeeping, custody, pledge, transmission, collection,
or otherwise, and also upon any and all general or special deposits (to the
extent not prohibited by any Applicable Law) and credits of Guarantor, and any
and all claims of Guarantor against FGI at any time existing.

13. Invalid Provisions.  If any provision of this Guaranty Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable, this Guaranty
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision was not a part hereof, and the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom.
Notwithstanding any language to the contrary contained herein, no provision
herein or in any other Finance Document evidencing the Guaranteed Obligations
shall require the payment or permit the collection of interest in excess of the
maximum permitted by any Applicable Law.

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 7   



--------------------------------------------------------------------------------

14. Modification in Writing.  No modification, consent, amendment, or waiver of
any provision of this Guaranty Agreement, and no consent to any departure by
Guarantor herefrom, shall be effective unless the same shall be in writing and
signed by a duly authorized officer of FGI and, as to any modification or
amendment, Guarantor, and then shall be effective only in the specific instance
and for the specific purpose for which given.

15. Limited Effect of Notices; Consents.  No notice to or demand on, or consent
by, Guarantor in any case shall, of itself, entitle Guarantor to any other or
further notice or demand, or right to grant or refuse consent, in similar or
other circumstances.

16. Cumulative Rights.  All rights and remedies of FGI under this Guaranty
Agreement are cumulative of each other and of every other right or remedy which
FGI may otherwise have under any applicable law or under any other agreement.

17. Expenses.  Guarantor agrees to pay on demand all reasonable costs and
expenses incurred by FGI in connection with the negotiation, preparation,
execution, and performance of this Guaranty Agreement and any and all
amendments, modifications, renewals, restatements, and/or supplements hereto
from time to time, including, without limitation, reasonable attorneys fees. If
Guarantor should breach or fail to perform any provision of this Guaranty
Agreement, Guarantor agrees to pay to FGI all reasonable costs and expenses
incurred by FGI in the enforcement of this Guaranty Agreement from time to time,
including, without limitation, reasonable attorneys fees.

18. GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.

(a) THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW. GUARANTOR HEREBY IRREVOCABLY SUBMITS
ITSELF TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, NEW YORK AND AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY BE MADE
UPON HIM IN ANY LEGAL PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY
OTHER RELATIONSHIP BETWEEN FGI AND GUARANTOR BY ANY MEANS ALLOWED UNDER STATE OR
FEDERAL LAW. ANY LEGAL PROCEEDING ARISING OUT OF OR IN ANY WAY RELATED TO THIS
GUARANTY AGREEMENT OR ANY OTHER RELATIONSHIP BETWEEN FGI AND GUARANTOR MAY BE
BROUGHT AND LITIGATED IN ANY ONE OF THE STATE OR FEDERAL COURTS LOCATED IN NEW
YORK COUNTY, NEW YORK HAVING JURISDICTION. THE PARTIES HERETO HEREBY WAIVE AND
AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, THAT ANY SUCH
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE THEREOF IS
IMPROPER.

(b) GUARANTOR (AND FGI BY ITS ACCEPTANCE OF THIS GUARANTY AGREEMENT) HEREBY
(i) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR ASSOCIATED HEREWITH;
(ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 8   



--------------------------------------------------------------------------------

REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND (D) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION.

19. NO ORAL AGREEMENTS.  THIS GUARANTY AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN GUARANTOR AND FGI RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
GUARANTOR AND FGI. THIS GUARANTY AGREEMENT SUPERSEDES ALL PRIOR (IF ANY) ORAL
AGREEMENTS, ARRANGEMENTS, OR UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
HEREOF.

20. Notices.  All notices or demands by any party relating to this Guaranty
Agreement shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be (a) personally delivered, (b) sent by registered or certified mail,
postage prepaid, return receipt requested, or (c) sent by receipted overnight
delivery service or (d) sent by telecopy, to Guarantor or to FGI, as the case
may be, at their addresses and fax numbers set forth below:

 

If to Guarantor:

  

Mad Catz Asia Interactive Limited

  

c/o Mad Catz, Inc.

  

10680 Treena Street, Suite 500

  

San Diego, California 92131

  

Attn: Legal and Finance Department

  

Telephone No.:    858-790-5008

  

Facsimile No.:    858-790-5018

If to FGI:

  

Faunus Group International, Inc.

  

80 Broad Street

  

New York, New York 10004

  

Attn: Guy Joseph Albertelli

  

Facsimile No.: 212-248-3404

Any such address or fax number may be changed by notice in writing in the
foregoing manner given to the other. All notices or demands sent in accordance
with this Section 21 shall be deemed received on the earlier of (y) the date of
actual receipt or (z) three (3) business days after the deposit thereof in the
mail or one (1) business day after deposit thereof with an overnight delivery
service.

21. Survival.  All representations, warranties, covenants, and agreements of
Guarantor in this Guaranty Agreement shall survive the execution of this
Guaranty Agreement.

22. Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts and a telecopy or other electronic transmission of any such
executed counterpart shall be deemed valid as an original.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 9   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty Agreement as of
the effective date specified in the introductory paragraph hereinabove.

 

GUARANTOR:

MAD CATZ INTERACTIVE ASIA LIMITED

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 Director

 

GUARANTY AGREEMENT (MAD CATZ ASIA) – (FGI Finance) - Page 10   